            Case 1:12-cv-10601-IT Document 466 Filed 06/14/21 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA, et al.,                     )
 ex rel. MICHAEL BAWDUNIAK,                            )
                                                       )
                                                       )
                        Plaintiffs-Relators,           )
                                                       )   Civil Action No. 12-cv-10601-IT
       v.                                              )
                                                       )
 BIOGEN IDEC, INC.                                     )
                                                       )
                        Defendant.                     )


                   NOTICE OF WITHDRAWAL OF APPEARANCE


       Please withdraw the appearance of Kirsten V. Mayer of Ropes & Gray LLP as

counsel for Defendant Biogen Idec., Inc. in the above-captioned matter. Joshua S. Levy and

William L. Roberts of Ropes & Gray LLP will continue to represent Biogen Idec, Inc.

                                               Respectfully submitted,
Date: June 14, 2021
                                                /s/ Kirsten V. Mayer
                                                Kirsten V. Mayer (BBO No. 641567)
                                                ROPES & GRAY LLP
                                                Prudential Tower
                                                800 Boylston Street
                                                Boston, MA 02199-3600
                                                Tel: (617) 951-7000
                                                Kirsten.Mayer@ropesgray.com
          Case 1:12-cv-10601-IT Document 466 Filed 06/14/21 Page 2 of 2


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed today through the Court’s ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF), and that paper copies will be sent by U.S. Mail to those indicated as non-registered
participants on June 14, 2021.
                                              /s/ Kirsten V. Mayer
                                              Kirsten V. Mayer
